             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 PREMLATA VAZIRANI,                                  Case No.:

                Plaintiff,
                                                     JURY TRIAL DEMANDED
        v.
                                                     COMPLAINT FOR VIOLATIONS OF
 ADVANCED MICRO DEVICES, INC.,                       FEDERAL SECURITIES LAWS
 JOHN E. CALDWELL, NORA M. DENZEL,
 MARK DURCAN, MICHAEL GREGOIRE,
 JOSEPH A. HOUSEHOLDER, JOHN W.
 MARREN, LISA T. SU, and ABHI
 TALHWALKAR
            Defendants.



        Plaintiff, by her undersigned attorneys, for this complaint against defendants, alleges

 upon personal knowledge with respect to herself, and upon information and belief based upon,

 inter alia, the investigation of counsel as to all other allegations herein, as follows:

                                         BACKGROUND

       1.       This action concerns a proposed transaction (“Proposed Transaction”)

announced on October 27, 2020, pursuant to which Advanced Micro Devices, Inc. (“AMD” or

the “Company”) will acquire Xilinx, Inc. (“XLNX” or “Xilinx”).

       2.       On October 26, 2020, AMD’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with XLNX. Pursuant to the terms of the Merger Agreement, each share of Xilinx

common stock will be converted into approximately 1.7234 shares of AMD common stock (the

“Merger Consideration”). Upon closing of the Proposed Transaction, current stockholders of

Xilinx will own approximately 26% of the outstanding common stock of AMD, while current

stockholders of AMD are expected to own approximately 74% of AMD.
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 2 of 18




       3.        On December 4, 2020, in order to convince AMD’s shareholders to vote in favor

of the Proposed Transaction, Defendants filed a materially incomplete and misleading

preliminary S-4 Registration Statement (the “Registration Statement”) with the United States

Securities and Exchange Commission (“SEC”).

       4.        The Registration Statement omits material information with respect to the

Proposed Transaction, which renders the Registration Statement false and misleading.

Accordingly, Plaintiff alleges herein that defendants violated Sections 14(a) and 20(a) of the

Securities Exchange Act of 1934 (the “1934 Act”) in connection with the Registration Statement.

       5.        In addition, a special meeting of AMD’s stockholders will be held to vote on the

Proposed Transaction (the “Stockholder Vote”). It is therefore imperative that the material

information that has been omitted from the Registration Statement is disclosed prior to the

Stockholder Vote so AMD stockholders can properly exercise their corporate voting rights and

make an informed decision on whether to vote in favor of the merger.

                                   JURISDICTION & VENUE

       6.        This Court has jurisdiction over the claims asserted herein pursuant to Section

27 of the 1934 Act and 28 U.S.C. §1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the 1934 Act and Rule 14a-9.

       7.        This Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in this District, or is an individual with sufficient minimum

contacts with this District so as to make the exercise of jurisdiction by this Court permissible

under traditional notions of fair play and substantial justice.

       8.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because, among other things: (a) the conduct at issue


                                                  2
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 3 of 18




will have an effect in this District; (b) a substantial portion of the transactions and wrongs

complained of herein, occurred in this District; and (c) certain Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District. Additionally, the Company’s common stock trades

on the NASDAQ, which is headquartered in this District.

                                        THE PARTIES

       9.       Plaintiff is, and has been continuously throughout all times relevant hereto, an

AMD shareholder.

       10.      Defendant AMD is a Delaware corporation and a party to the Merger Agreement.

AMD shares are traded on the NASDAQ under the ticker symbol “AMD.”

       11.      Defendant John E. Caldwell is Chairman of the Board of the Company.

       12.      Defendant Nora M. Denzel is a director of the Company.

       13.      Defendant Mark Durcan is a director of the Company.

       14.      Defendant Michael Gregoire is a director of the Company.

       15.      Defendant Joseph A. Householder is a director of the Company.

       16.      Defendant John W. Marren is a director of the Company.

       17.      Defendant Dr. Lisa T. Su is a director of the Company.

       18.      Defendant Abhi Talwalker is a director of the Company.

                                            FACTS

       19.    AMD is a semiconductor company based in Santa Clara, CA, that develops high-

performance computing and visualization products for business and consumer markets. The

company also produces flash memories, graphics processors, motherboard chip sets, and a variety

of components used in consumer electronics goods.


                                               3
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 4 of 18




       20.     Xilinx develops highly flexible and adaptive processing platforms that enable rapid

innovation across a variety of technologies - from the cloud to the edge and to the endpoint. Xilinx

is the inventor of the field programmable gate array (“FPGA”) and Adaptive SoCs, designed to

deliver the most dynamic processor technology in the industry. Xilinx is incorporated under the

laws of Delaware and has its principal executive offices located at 2100 Logic Drive, San Jose,

California 95124. The Company’s common stock trades on the NASDAQ Global Select Market

under the symbol “XLNX.”

       21.      On October 26, 2020, AMD’s Board caused the Company to enter into the Merger

Agreement.

       22.      On October 27, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       SILICON VALLEY, CALIF. ― Oct. 27, 2020 ― AMD (NASDAQ: AMD) and
       Xilinx (NASDAQ: XLNX) today announced they have entered into a definitive
       agreement for AMD to acquire Xilinx in an all-stock transaction valued at $35
       billion. The combination will create the industry’s leading high performance
       computing company, significantly expanding the breadth of AMD’s product
       portfolio and customer set across diverse growth markets where Xilinx is an
       established leader. The transaction is expected to be immediately accretive to AMD
       margins, EPS and free cash flow generation and deliver industry-leading growth.
       The acquisition brings together two industry leaders with complementary product
       portfolios and customers. AMD will offer the industry’s strongest portfolio of high
       performance processor technologies, combining CPUs, GPUs, FPGAs, Adaptive
       SoCs and deep software expertise to enable leadership computing platforms for
       cloud, edge and end devices. Together, the combined company will capitalize on
       opportunities spanning some of the industry’s most important growth segments
       from the data center to gaming, PCs, communications, automotive, industrial,
       aerospace and defense. “Our acquisition of Xilinx marks the next leg in our journey
       to establish AMD as the industry’s high performance computing leader and partner
       of choice for the largest and most important technology companies in the world,”
       AMD President and CEO Dr. Lisa Su said. “This is truly a compelling combination
       that will create significant value for all stakeholders, including AMD and Xilinx
       shareholders who will benefit from the future growth and upside potential of the
       combined company. The Xilinx team is one of the strongest in the industry and we
       are thrilled to welcome them to the AMD family. By combining our worldclass
       engineering teams and deep domain expertise, we will create an industry leader

                                                 4
                Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 5 of 18




          with the vision, talent and scale to define the future of high performance
          computing.”

          “We are excited to join the AMD family. Our shared cultures of innovation,
          excellence and collaboration make this an ideal combination. Together, we will
          lead the new era of high performance and adaptive computing,” said Victor Peng,
          Xilinx president and CEO. “Our leading FPGAs, Adaptive SoCs, accelerator and
          SmartNIC solutions enable innovation from the cloud, to the edge and end devices.
          We empower our customers to deploy differentiated platforms to market faster, and
          with optimal efficiency and performance. Joining together with AMD will help
          accelerate growth in our data center business and enable us to pursue a broader
          customer base across more markets.” With a combined team of 13,000 talented
          engineers and over $2.7 billion of annual[1] R&D investment, AMD will have
          additional talent and scale to deliver an even stronger set of products and domain-
          specific solutions.

          23.     The Merger Agreement provides that Thrones Merger Sub, Inc., a wholly owned

subsidiary of AMD (“Merger Sub”) will merge with and into Xilinx, with Xilinx as the surviving

corporation and a wholly owned subsidiary of AMD.

          24.     At the Effective Time (as defined in the Merger Agreement), and as a result of the

Merger:

          each share of Company Common Stock that is issued and outstanding immediately
          prior to the Effective Time shall be converted into the right to receive, without
          interest, a number of validly issued, fully paid and non-assessable shares of Parent
          Common Stock equal to the Exchange Ratio (the per share consideration payable
          in accordance with this Section 1.5(b), the “Merger Consideration”)

          25.     It is imperative that the Company shareholders receive the material information

that Defendants have omitted from the Registration Statement so that they can meaningfully assess

whether the Proposed Transaction is in their best interests prior to the vote

          26.     Section 4.3 of the Merger Agreement has a “no solicitation” clause that prevents

AMD from soliciting alternative proposals and constraints its ability to negotiate with potential

buyers:

          Section 4.3    Parent No Solicitation.

                                                   5
        Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 6 of 18




(a) Parent will not, and Parent will cause each of its Subsidiaries and its and their
respective Representatives not to, except as expressly permitted by this Section 4.3
or Section 4.6, directly or indirectly:

   i.    solicit, initiate, knowingly encourage or knowingly facilitate any inquiries
         regarding, or the submission or announcement by any Person of, any
         proposal or offer that constitutes, or would reasonably be expected to lead
         to, any Parent Acquisition Proposal;

  ii.    furnish any information regarding Parent or any Subsidiary of Parent (other
         than to the Company and its Subsidiaries), or afford access to Parent’s or its
         Subsidiaries’ Representatives, books, records or property, in each case, in
         connection with, for the purpose of soliciting, initiating, encouraging or
         facilitating, or in response to, any inquiry, proposal or offer that constitutes
         or would reasonably be expected to lead to a Parent Acquisition Proposal;

 iii.    engage in, enter into, continue or otherwise participate in any discussions
         or negotiations with any Person with respect to any Parent Acquisition
         Proposal or any inquiry, proposal or offer that would reasonably be
         expected to lead to any Parent Acquisition Proposal; or

 iv.     approve, adopt, recommend, agree to or enter into, or propose to approve,
         adopt, recommend, agree to or enter into, any letter of intent, memorandum
         of understanding or similar document, agreement, commitment, or
         agreement in principle with respect to any Parent Acquisition Proposal; or

  v.     resolve or agree to do any of the foregoing;

         bona fide written Parent Acquisition Proposal after the date hereof that did
         not result from any breach of this Section 4.3(a) or Section 4.3(c) by Parent,
         any of its Subsidiaries or any of its or their respective Representatives if:
         (A) prior to taking any such action, the Parent Board determines in good
         faith, after consultation with Parent’s outside legal counsel and its financial
         advisor, that such Parent Acquisition Proposal either constitutes a Parent
         Superior Proposal or would reasonably be expected to lead to a Parent
         Superior Proposal and that failure to engage in such discussions or
         negotiations, or provide such information, would reasonably be expected to
         be inconsistent with the Parent Board’s fiduciary duties to Parent and its
         stockholders under applicable Legal Requirements; and (B) prior to
         providing any information regarding Parent or any Subsidiary of Parent to
         such third party in response to such Parent Acquisition Proposal, Parent
         receives from such third party (or there is then in effect with such party) an
         executed confidentiality agreement that contains nondisclosure provisions
         that are at least as restrictive of such third party as the Non-Disclosure
         Agreement and that does not prohibit compliance by Parent with this
         Section 4.3. Prior to or substantially concurrently with providing any non-

                                            6
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 7 of 18




               public information to such third party, Parent shall make such non-public
               information available to the Company (to the extent such non-public
               information has not been previously made available by Parent to the
               Company). Parent shall promptly (and in any event within 24 hours) inform
               the Company if Parent furnishes non-public information and/or enters into
               discussions or negotiations as provided for in this Section 4.3(a) and will
               keep the Company reasonably informed in writing, on a current basis (and,
               in any event, within 24 hours), of the status and terms of any Parent
               Acquisition Proposal (including any material changes to the terms thereof)
               and the status of any discussions and negotiations with respect thereto.

       27.      In addition, Section 6.3 of the Merger Agreement requires AMD to pay up to a

$1,500,000,000 “termination fee” in the event this agreement is terminated by AMD and

improperly constrains the Company from obtaining a superior offer. Such a termination fee is

excessive, vastly more expensive than the industry standard for similar transactions, and unduly

restrictive to AMD’s ability to consider other offers.

       28.      Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       29.      The Registration Statement omits material information with respect to the

Proposed Transaction, which renders the Registration Statement false and misleading.

       30.      First, the Registration Statement omits material information regarding AMD’s and

XLNX’s financial projections.

       31.      With respect to the AMD Projections, the Registration Statement fails to disclose

the line item projections for the financial metrics that were used to calculate the non-GAAP

measures, including: (i) Adjusted EBITDA; (ii) Adjusted EPS; and (iii) Unlevered Free Cash Flow.

30.

       32.      With respect to the AMD Adjusted Xilinx Projections, the Registration Statement

fails to disclose the line item projections for the financial metrics that were used to calculate the

non-GAAP measures, including: (i) Adjusted EBITDA unburdened by SBC; (ii) Adjusted
                                                 7
              Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 8 of 18




EBITDA burdened by SBC; (iii) Adjusted EPS unburdened by SBC; (iv) Adjusted EPS burdened

by SBC; and (v) Unlevered Free Cash Flow.

        33.     With respect to the XLNX’s projections, the Registration Statement fails to

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA; (ii) Adjusted EPS; and (iii) Unlevered Free

Cash Flow.

        34.     With respect to the XLNX adjusted AMD Projections, the Registration Statement

fails to disclose the line item projections for the financial metrics that were used to calculate the

non-GAAP measures, including: (i) Adjusted EBITDA unburdened by SBC; (ii) Adjusted

EBITDA burdened by SBC; (iii) Adjusted EPS unburdened by SBC; and (iv) Unlevered Free Cash

Flow.

        35.     The disclosure of projected financial information is material information

necessary for stockholders to gain an understanding of the basis for any projections as to the future

financial performance of the combined company. In addition, this information is material and

necessary for stockholders to understand the financial analyses performed by the companies’

financial advisors rendered in support of any fairness opinion.

        36.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisors DBO Partners LLC (“DBO”) and Credit

Suisse Securities (USA) LLC (“Credit Suisse”) and XLNX’s financial advisors BofA Securities,

Inc. (“BofA”) and Morgan Stanley & Co. LLC (“Morgan Stanley”) in connection with the

Proposed Transaction.

        37.     With respect to DBO’s Selected Comparable Public Company Analysis – Stand-

Alone Xilinx, the Registration Statements fails to include the individual multiples and metrics for


                                                 8
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 9 of 18




the companies observed by BDO in the analysis. This information must be disclosed to make the

Registration Statement not materially misleading to AMD stockholders and provide stockholders

with full and relevant information in considering how to vote.

       38.       With respect to DBO’s Selected Transactions Large Semiconductor Analysis –

Stand-Alone Xilinx, the Registration Statements fails to include the individual multiples and

metrics for the transactions observed by BDO in the analysis. This information must be disclosed

to make the Registration Statement not materially misleading to AMD stockholders and provide

stockholders with full and relevant information in considering how to vote.

       39.       With respect to DBO’s Discounted Equity Value Analysis of Xilinx – Stand-Alone

Xilinx, the Registration Statements fails to include (i) DBO’s full basis for applying a NTM P/E

multiple reference range of 25.0x to 32.5x to Xilinx’s estimated next-twelve-months earnings per

share and (ii) the individual inputs and assumptions underlying the range of discount rates ranging

from 8.0% to 10.0%. This information must be disclosed to make the Registration Statement not

materially misleading to AMD stockholders and provide stockholders with full and relevant

information in considering how to vote.

       40.       With respect to DBO’s Discounted Cash Flow Analysis of Xilinx – Stand-Alone

Xilinx, the Registration Statements fails to include (i) DBO’s full basis for applying an exit multiple

range of 25.0x to 32.5x applied to Xilinx’s estimated next-twelve-months earnings per share, (ii)

the individual inputs and assumptions underlying the range of discount rates ranging from 7.5% to

9.5%, and (iii) terminal value. This information must be disclosed to make the Registration

Statement not materially misleading to AMD stockholders and provide stockholders with full and

relevant information in considering how to vote.

       41.       With respect to DBO’s Selected Comparable Public Company Analysis – Stand-

                                                  9
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 10 of 18




Alone AMD, the Registration Statements fails to include the individual multiples and metrics for

the companies observed by BDO in the analysis. This information must be disclosed to make the

Registration Statement not materially misleading to AMD stockholders and provide stockholders

with full and relevant information in considering how to vote.

       42.      With respect to DBO’s Discounted Equity Value Analysis of AMD – Stand-Alone

AMD, the Registration Statements fails to include (i) DBO’s full basis for applying a NTM P/E

multiple reference ranges of 30.x to 37.5x and 27.5x to 35.0x to AMD’s estimated next-twelve-

months earnings per share as of the end of 2023 and estimated next-twelve-months earnings per

share as of the end of 2024, respectively, and (ii) the individual inputs and assumptions underlying

the range of discount rates ranging from 8.5% to 10.5%. This information must be disclosed to

make the Registration Statement not materially misleading to AMD stockholders and provide

stockholders with full and relevant information in considering how to vote.

       43.      With respect to DBO’s Discounted Cash Flow Analysis of AMD – Stand-Alone

AMD, the Registration Statements fails to include (i) DBO’s full basis for applying an exit multiple

range of 27.5x to 35.0x applied to AMD’s estimated next-twelve-months earnings per share, (ii)

the individual inputs and assumptions underlying the range of discount rates ranging from 8.5% to

10.5%, and (iii) terminal value. This information must be disclosed to make the Registration

Statement not materially misleading to AMD stockholders and provide stockholders with full and

relevant information in considering how to vote.

       44.      With respect to DBO’s Discounted Cash Flow Analysis of Synergies (Standalone),

the Registration Statements fails to include (i) DBO’s full basis for applying perpetuity growth

rates ranging from 2.0% to 4.0%, (ii) the individual inputs and assumptions underlying the range

of discount rates ranging from 7.5% to 10.5%, (iii) terminal value of the net synergies, and (iv) the


                                                 10
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 11 of 18




number of fully-diluted outstanding shares of Xilinx common stock. This information must be

disclosed to make the Registration Statement not materially misleading to AMD stockholders and

provide stockholders with full and relevant information in considering how to vote.

       45.      With respect to DBO’s Selected Transactions—Large Stock Transactions

Premiums Analysis, the Registration Statements fails to include the individual premiums for the

transactions observed by BDO in the analysis. This information must be disclosed to make the

Registration Statement not materially misleading to AMD stockholders and provide stockholders

with full and relevant information in considering how to vote.

       46.      With respect to Credit Suisse’s Discounted Cash Flow Analysis Regarding Xilinx,

the Registration Statements fails to include (i) Credit Suisse’s full basis for applying a range of

terminal value multiples of 17.0x to 22.0x and (ii) the individual inputs and assumptions

underlying the range of discount rates ranging from 7.5% to 9.5%, and (iii) terminal value. This

information must be disclosed to make the Registration Statement not materially misleading to

AMD stockholders and provide stockholders with full and relevant information in considering how

to vote.

       47.      With respect to Credit Suisse’s Discounted Cash Flow Analysis Regarding Xilinx

Including Synergies Estimates, the Registration Statements fails to include (i) Credit Suisse’s full

basis for applying a range of terminal value multiples of 17.0x to 22.0x and (ii) the individual

inputs and assumptions underlying the range of discount rates ranging from 7.5% to 9.5%, and (iii)

terminal value. This information must be disclosed to make the Registration Statement not

materially misleading to AMD stockholders and provide stockholders with full and relevant

information in considering how to vote.

       48.      With respect to Credit Suisse’s Discounted Cash Flow Analysis Regarding AMD,

                                                11
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 12 of 18




the Registration Statements fails to include (i) Credit Suisse’s full basis for applying a range of

terminal value multiples of 22.0x to 27.0x and (ii) the individual inputs and assumptions

underlying the range of discount rates ranging from 8.5% to 10.5%, and (iii) terminal value. This

information must be disclosed to make the Registration Statement not materially misleading to

AMD stockholders and provide stockholders with full and relevant information in considering how

to vote.

       49.      With respect to Morgan Stanley’s Relative Discounted Equity Value Analysis, the

Registration Statement fails to disclose: (i) the line items underlying AMD and Xilnix’s earnings

per share utilized by Morgan Stanley for its analysis; (ii) the inputs and assumptions underlying

the discount rate of 9.3% for AMD; and (iii) the inputs and assumptions underlying the discount

rate of 6.8% for Xilinx. This information must be disclosed to make the Registration Statement

not materially misleading to AMD stockholders and provide stockholders with full and relevant

information in considering how to vote.

       50.      With respect to Morgan Stanley’s Relative Discounted Cash Flow Analysis the

Registration Statement fails to include: (i) all line items underlying the stand-alone unlevered after

tax free cash flows; (ii) the terminal values of both companies; (iii) the inputs and assumptions

underlying the terminal EBITDA multiples ranging from 11.0x to 15.0x; (iv) the inputs and

assumptions underlying the discount rates ranging from 8.3% to 10.3% for AMD; (v) the inputs

and assumptions underlying the discount rates ranging from 6.8% to 7.8% for Xilinx; and (vi) the

net debt of AMD and Xilinx. This information must be disclosed to make the Registration

Statement not materially misleading to AMD stockholders and provide stockholders with full and

relevant information in considering how to vote.

       51.      With respect to BofA’s Selected Publicly Traded Companies Analysis, the


                                                 12
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 13 of 18




Registration Statement fails to disclose the individual multiples and metrics for the companies

observed in the analyses. This information must be disclosed to make the Registration Statement

not materially misleading to AMD stockholders and provide stockholders with full and relevant

information in considering how to vote.

       52.      With respect to BofA’s Selected Precedent Transactions Analysis, the

Registration Statement fails to disclose the individual multiples and metrics for each transaction

observed in the analyses. This information must be disclosed to make the Registration Statement

not materially misleading to AMD stockholders and provide stockholders with full and relevant

information in considering how to vote.

       53.      With respect to BofA’s Discounted Cash Flow Analysis for both Xilinx and AMD,

the Registration Statement fails to disclose: (i) the line items underlying the standalone unlevered,

after-tax free cash flows that Xilinx was forecasted to generate during Xilinx’s third and fourth

quarters of fiscal year 2021 and fiscal years 2022 through fiscal year 2032; (ii) all line items

underlying the standalone unlevered, after-tax free cash flows that AMD was forecasted to

generate during AMD’s fourth quarter of fiscal year 2020 and fiscal years 2021 through 2031; (iii)

the terminal values for Xilinx and AMD; (iv) the inputs and assumptions underlying the perpetuity

growth rates of 2.75% to 3.25%; (v) the inputs and assumptions underlying the perpetuity growth

rates of 3.50% to 4.00%, and (vi) the inputs and assumptions underlying the discount rates ranging

from 6.5% to 8.5% and from 8.50% to 10.50%. This information must be disclosed to make the

Registration Statement not materially misleading to AMD stockholders and provide stockholders

with full and relevant information in considering how to vote.

       54.      The omission of the above-referenced material information renders the

Registration Statement false and misleading.


                                                 13
                Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 14 of 18




          55.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                       CLAIMS FOR RELIEF

                                               COUNT I

   (AGAINST ALL DEFENDANTS FOR VIOLATIONS OF SECTION 14(a) OF THE
      EXCHANGE ACT AND RULE 14a-9 PROMULGATED THEREUNDER)

          56.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          57.      Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, requires that proxy communications with stockholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          58.      Defendants issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized

the dissemination of the Registration Statement and the use of their name in the Registration

Statement, which fails to provide critical information regarding, among other things, the financial

projections that were prepared by the Company and relied upon by the Board in recommending

the Company’s stockholders vote in favor of the Proposed Transaction.

          59.      In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. By virtue of their roles as officers

and/or directors, each of the Individual Defendants were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were



                                                    14
                Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 15 of 18




therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders as required.

          60.      The preparation of a Registration Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence.

Defendants were negligent in preparing and reviewing the Registration Statement. Defendants

were also negligent in choosing to omit material information from the Registration Statement or

failing to notice the material omissions in the Registration Statement upon reviewing it, which they

were required to do carefully.

          61.      The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law.

                                               COUNT II

          (AGAINST THE INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                    SECTION 20(a) OF THE EXCHANGE ACT)

          62.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          63.      The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of the Company, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did



                                                    15
             Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 16 of 18




influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       64.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       65.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed Transaction.

The Individual Defendants were thus directly involved in the making of the Registration

Statement.

       66.       In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       67.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       68.       As set forth above, the Individual Defendants had the ability to exercise control

                                                 16
              Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 17 of 18




over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       69.       Plaintiff has no adequate remedy at law.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.      Preliminarily and permanently enjoining defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction;

         B.      In the event defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

         C.      Directing the Individual Defendants to disseminate a Registration Statement that

 does not contain any untrue statements of material fact and that states all material facts required

 in it or necessary to make the statements contained therein not misleading;

         D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act,

 as well as Rule 14a-9 promulgated thereunder;

         E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 Plaintiff’s attorneys’ and experts’ fees; and

         F.      Granting such other and further relief as this Court may deem just and proper.

                                          JURY DEMAND

         Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: December 23, 2020



                                                  17
Case 1:20-cv-10894 Document 1 Filed 12/23/20 Page 18 of 18



                          MOORE KUEHN, PLLC

                          /s/Justin Kuehn
                          Justin A. Kuehn
                          Fletcher W. Moore
                          30 Wall Street, 8th floor
                          New York, New York 10005
                          Tel: (212) 709-8245
                          jkuehn@moorekuehn.com
                          fmoore@moorekuehn.com

                          Attorneys for Plaintiff




                            18
